The majority is fearful that, if we liberally construe the workmen's compensation act, as we are required by the legislative mandate to do, we would, in the case at bar, be judicially legislating. We had no such qualms when we expressly wrote out of the statute (Rem. Rev. Stat., § 9480 [P.C. § 704a]) — were we not then judicially legislating? — the legislative mandate that strict compliance with the statute was prerequisite to the right to maintain a tort action against a municipal corporation. SeeDuschaine v. Everett, 5 Wn.2d 181, 105 P.2d 18; Sopchakv. Tacoma, 189 Wn. 518, 66 P.2d 302; and Johnson v.Seattle, 9 Wn.2d 231, 114 P.2d 972. In the cases just cited will be found two lines of authority each in hopeless conflict with the other. See, also, MacVeigh v. Division ofUnemployment Compensation, 19 Wn.2d 383, 142 P.2d 900, where we insisted upon strict compliance with the statute there involved, although by legislative mandate liberal construction of the statute was required.
I am convinced that the language of the statute (Rem. Rev. Stat. (Sup.), § 7675), quoted in the majority opinion, means that, when an injured workman elects to seek a remedy against thetort-feasor instead of taking under the workmen's compensation act, such injured workman is to be furnished competent counsel, without expense to him, to prosecute his cause of action against such third person. The judgment should be affirmed. *Page 545